Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 14-15 recites the limitation “the online marketplace".  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 3-9, 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claim 1 is directed to a series of steps, and therefore is a process.
Claim 9 is directed to a system with multiple components, and therefore is a machine.
Claim 17 is directed to a non-transitory computer-readable medium and therefore is an article of manufacture.
Independent Claims
Step 2A Prong One
The limitation of Claim 1 recites:
A method, comprising: 
receiving, by a ... in an ... marketplace, a request for services in a given location from ... operated by a user; 
generating, ..., a set of features based on information included in the request for services in the given location, profile data associated with the user, supplier information for services associated with the given location, and market dynamics information associated with the given location; 
analyzing, ..., the set of features to generate a prediction value indicating whether only services that can be instantly booked should be provided in response to the request for services in the given location; 
analyzing, ..., the prediction value output by ... to determine that only services that can be instantly booked should be provided in response to the request for services in the given location; 
generating, ..., a list of a subset of a plurality of services available in the given location comprising only services that can be instantly booked; and 
causing, ..., the list with only services that can be instantly booked to be provided to the client ...  

The limitations of Claim 9 recites:
receiving a request for services in a given location from ... a user; 
generating a set of features based on information included in the request for services in the given location, profile data associated with the user, supplier information for services associated with the given location, and market dynamics information associated with the given location; 
analyzing, ..., the set of features to generate a prediction value indicating whether only services that can be instantly booked should be provided in response to the request for services in the given location; 
analyzing the prediction value output by ... to determine that only services that can be instantly booked should be provided in response to the request for services in the given location; 
generating a list of a subset of a plurality of services available in the given location comprising only services that can be instantly booked; and 
causing the list with only services that can be instantly booked to be provided to the client ... .  

The limitations of Claim 17 recites:
receiving a request for services in a given location from ...  a user; 
generating a set of features based on information included in the request for services in the given location, profile data associated with the user, supplier information for services associated with the given location, and market dynamics information associated with the given location; 
analyzing, ..., the set of features to generate a prediction value indicating whether only services that can be instantly booked should be provided in response to the request for services in the given location; 
analyzing the prediction value output  ... to determine that only services that can be instantly booked should be provided in response to the request for services in the given location; 
generating a list of a subset of a plurality of services available in the given location comprising only services that can be instantly booked; and 
causing the list with only services that can be instantly booked to be provided to the client .  

The claim limitations as drafted, recite a concept, that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as generating a list of services that can be instantly booked in response 
Step 2A Prong Two
The judicial exception is not integrated into a practical application. In particular, the claims recite the following additional elements:
Claim 1: a computing system; an online marketplace; a client device operated by a user; and the computing system using a machine learning model.
Claim 9: a memory that stores instructions; one or more processors configured by the instructions to perform operations comprising [the abstract idea]; a client device operated by a user; and using a machine learning model. 
Claim 17: a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least on processor to cause a computing device associated with a first data owner to perform operations comprising [the abstract idea]; a client device operated by a user; and using a machine learning model.
These additional elements are recited at a high-level of generality (i.e. as generic computer components performing generic computer functions) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, when viewed individually and in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims do not amount to more than a recitation of the words “apply it" (or an equivalent) or more than mere instructions to implement an abstract idea or other exception in a generic computing environment (See MPEP 2106.05 (f) Mere Instructions to Apply an Exception). Therefore the claims recite an abstract idea.
Step 2B


Dependent Claims
Dependent claims 3-8, 11-16, and 18-20 further recite the same abstract ideas recited in Claim 1 and 9 and 17, respectively. They further limit the abstract idea recited in claims 1, 9, and 17, respectively by reciting. 
The following limitations further limit the request:
Claim 3: The method of claim 1, wherein the request for services in the given location comprises at least one of 
location information for the given location, 
a type of service, a date for the service, 
a price, and 
a number of guests for the service.
Claim 11: The ... of claim 9, wherein the request for services in the given location comprises at least one of 
location information for the given location, 
a type of service, 
a date for the service, 
a price, and 
a number of guests for the service.  
Claim 18: The ... of claim 17, wherein the request for services in the given location comprises at least one of 
location information for the given location, 
a type of service, 
a date for the service, 
a price, and 
a number of guests for the service.  
The following limitations further limit the set of features:
Claim 4: The method of claim 1, wherein generating the set of features comprises calculating at least one of 
a number of available listings for the request, 
a number of available listings that are instantly bookable for the given location, 
how many guests are specified in the request, 
how many days ahead the request is from a desired date, 
how many nights are requested for the services, and 
a geographical span radius for the given location.  
Claim 12: The ... of claim 9, wherein generating the set of features comprises calculating at least one of 
a number of available listings for the request, 
a number of available listings that are instantly bookable for the given location, 
how many guests are specified in the request,
how many days ahead the request is from a desired date, 
how many nights are requested for the services, and 
a geographical span radius for the given location.  
Claim 19: The ... of claim 17, wherein generating the set of features comprises calculating at least one of 
a number of available listings for the request, 
a number of available listings that are instantly bookable for the given location, 
how many guests are specified in the request, 
how many days ahead the request is from a desired date, 
how many nights are requested for the service, and a 
geographical span radius for the given location.  
Claim 5: The method of claim 1, wherein the set of features comprises at least one of 
an average location distance in a first result page before applying any instant-book filter, 
an average location distance in the first result page after applying any instant- book filter, 
an average review rating of listings in the first result page before applying any instant-book filter, 
an average review rating of listings in the first result page after applying any instant-book filter,
an average review count in the first result page before applying any instant-book filter, 
an average review count in the first result page after applying any instant-book filter, and 
a flag indicating if the request is for a service starting today or tomorrow.  
Claim 13: The ... of claim 9, wherein the set of features comprises at least one of 
an average location distance in a first result page before applying any instant- book filter, 
an average location distance in the first result page after applying any instant-book filter, 
an average review rating of listings in the first result page before applying any instant-book filter, 
an average review rating of listings in the first result page after applying any instant-book filter, 
an average review count in the first result page before applying any instant-book filter,
 an average review count in Attorney Docket No. 4794.016US147 Client Ref. No. ABB-0047-US1the first result page after applying any instant-book filter, and 
a flag indicating if the request is for a service starting today or tomorrow.  
Claim 20: The ... of claim 17, wherein the set of features comprises at least one of 
an average location distance in a first result page before applying any instant-book filter, 
an average location distance in the first result page after applying any instant-book filter, 
an average review rating of listings in the first result page before applying any instant-book filter, an average review rating of listings in the first result page after applying any instant-book filter, 
an average review count in the first result page before applying any instant-book filter, 
an average review count in the first result page after applying any instant- book filter, and 
a flag indicating if the request is for a service starting today or tomorrow.
The following limitations further limit the profile:
Claim 6: The method of claim 1, wherein before generating the set of features, the method comprises: 
generating the profile data associated with the user; 
generating the supplier information for services associated with the given location based on supplier services listings on the ... marketplace; and 
storing, in one or more ..., the generated profile data and supplier information.  
Claim 14: The ... of claim 9, wherein before generating the set of features, the operations comprise: 
generating profile data associated the user; 
generating the supplier information for services associated with the given location based on supplier services listings on the ... marketplace; and 
storing, in one or more ..., the generated profile data and supplier information.  
Claim 7: The method of claim 1, wherein before generating the set of features, the method comprises: 
generating the market dynamics information associated with the given location based on market and location data in the ... marketplace; and 
storing, in one or more ..., the market dynamics information.  
Claim 15: The server computer of claim 9, wherein before generating the set of features, the operations comprise: 
generating the market dynamics information associated with the given location based on market and location data in the ... marketplace; and 
storing, in one or more ..., the market dynamics information.  
The following limitations further limit the abstract idea by adding a second request:
Claim 8: The method of claim 1, further comprising: 
receiving, by the ... in the ... marketplace, a second request for services in a second given location from a ... operated by a second user; 
generating, by the ..., a second set of features based on information included in the second request for services in the second given location, profile data associated with the second user, supplier information for services associated with the second given location, and market dynamics information associated with the second given location; 
analyzing the second set of features, by the ... using the ... model to predict whether only services that can be instantly booked should be provided in response to the second request for services in the second given location;   
analyzing, by the ..., a second prediction output by the ... model to determine that both services that can be instantly booked and services that cannot be instantly booked should be provided in response to the second request for services in the second given location; 
generating, by the ..., a second list with both services that can be instantly booked and services that cannot be instantly booked; and 
causing, by the ..., the second list with both services that can be instantly booked and services that cannot be instantly booked to be provided to the second client ... .  
Claim 16: The ... of claim 9, the operations further comprising: 
receiving a second request for services in a second given location from a ... operated by a second user; 
generating a second set of features based on information included in the second request for services in the second given location, profile data associated with the second user, supplier information for services associated with the second given location, and market dynamics information associated with the second given location; 
analyzing the second set of features using the ... model to predict whether only services that can be instantly booked should be provided in response to the second request for services in the second given location;   
analyzing a second prediction output by the ... model to determine that both services that can be instantly booked and services that cannot be instantly booked should be provided in response to the second request for services in the second given location; 
generating a second list with both services that can be instantly booked and services that cannot be instantly booked; and 
causing the second list with both services that can be instantly booked and services that cannot be instantly booked to be provided to the second client ... .  
The claim limitations as drafted, recite a process that, under broadest reasonable interpretation, is a certain method of organizing human activity. The limitations are analogous to managing personal behavior or interactions between people (interactions between people), or a commercial or legal interaction (sales activity) such as generating a list of services that can be instantly booked in response 

Examiner note: claims 2 and 10 are not rejected under claim 35 USC 101. The limitations recite generating training data and training the machine learning model using the training data which provides an improvement to the technical field of machine learning.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-12, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (US2018/0349808A1) and in further view of Anthony (Anthony, First Time Using Airbnb? Important Things You Need To Know, January 27 2016, The Travel Mentor, https://www.thetravelmentor.com/2016/01/first-time-using-airbnb-important-things-you-need-to-know/ (Year: 2016)).

Claim 1: Sahadi recites, A method, comprising: 
receiving, by a computing system in an online marketplace, a request for services in a given location from a client device operated by a user (Sahadi, Par. 0022 0025-0027); 

Sahadi, in Par. 0022, teaches a location of a user is received by the platform’s servers. Sahadi, in Par. 0025, teaches a platform for automating the creation, assembly, delivery, and management of 

generating, by the computing system, a set of features based on information included in the request for services in the given location, profile data associated with the user, supplier information for services associated with the given location, and market dynamics information associated with the given location; (Sahadi, Par. 0049 and 0053)

Sahadi, in Par. 0049, teaches that experiences/points of interest are based on various info such as a users location, profile information, popularity of the point of interest and wait times at the point of interest (i.e. market dynamics). Para 0053 teaches content about points of interest including location data, opening hours, information about a venue such as available infrastructure, inventory (i.e. supplier information).

analyzing, by the computing system using a machine learning model, the set of features to generate a prediction value indicating whether only services that can be booked should be provided in response to the request for services in the given location; (Sahadi, Par. 0048, 0052-0053)
Sahadi, in Par. 0048, teaches wearable beacon 226 to provide location information about the position of the wearer of the wearable device 222; and analytics facility 232, which may take information from various components of the Eaas platform 230 and allow the generation of reports and analytics results on the data. Outputs and results from the analytics facility 232 (i.e. prediction value) may be used to optimize recommendations and suggest new experiences by using probabilistic analysis. 

Par. 0053 teaches a physical world content management system 238 which is used to recommend experiences that includes opening hours and inventory (i.e. only services that can be booked); and further teaches context engine 243 that predicts a user’s context by using machine learning.

analyzing, by the computing system, the prediction value output by the machine learning model to determine that only services that can be booked should be provided in response to the request for services in the given location; (Sahadi, par. 0048, 0052 and 0053) 
Sahadi, in Par. 0048, teaches wearable beacon 226 to provide location information about the position of the wearer of the wearable device 222; and analytics facility 232, which may take information from various components of the Eaas platform 230 and allow the generation of reports and analytics results on the data. Outputs and results from the analytics facility 232 (i.e. prediction value) may be used to optimize recommendations and suggest new experiences. 
Sahadi, in Par. 0052, teaches an entirely machine-based assembly of experiences by using a machine learning capability of the assembly layer that uses a training set of assembled experiences as a basis for assembling; and precluding certain aspects of the assembly such as a rule indicating that no experience for a minor should include alcoholic beverages (i.e. a list of a subset of plurality of services). 
Par. 0053 teaches a physical world content management system 238 which is used to recommend experiences that includes opening hours and inventory (i.e. only services that can be booked); and further teaches context engine 243 that predicts a user’s context by using machine learning.

generating, by the computing system, a list of a subset of a plurality of services available in the given location comprising only services that can be booked; (Sahadi, Par. 0052) and 

Sahadi, in Par. 0052, teaches an entirely machine-based assembly of experiences by using a machine learning capability of the assembly layer that uses a training set of assembled experiences as a basis for assembling; and precluding certain aspects of the assembly such as a rule indicating that no experience for a minor should include alcoholic beverages (i.e. a list of a subset of plurality of services). 
Par. 0053 teaches a physical world content management system 238 which is used to recommend experiences that includes opening hours and inventory (i.e. only services that can be booked); and further teaches context engine 243 that predicts a user’s context by using machine learning.

causing, by the computing system, the list with only services that can be booked to be provided to the client device.  (Sahadi, Par. 0052) 

Sahadi, in Par. 0052, teaches experience generator 236 may take the experience assembled by the assembly layer 234 and generate a data structure reflecting the actual experiences and deliver it to the visitor’s mobile device or wearable device. 

While Sahadi, in par. 0052 teaches rules can be made to filter out certain experiences such as limiting experiences that offer alcohol because there are minors in the group, it does not explicitly teach indicating only services that can instantly be booked.
 Anthony, on page 14, teaches that a selection by a user would limit results of services to those that can only be instantly booked. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the recommendation and limiting of experiences of Sahadi to include only recommending/showing instantly bookable services, as taught by Anthony, in order to provide book a service immediately without required approval (Anthony, Page 14).

Claim 2: Sahadi in view of Anthony teach, the method of claim 1,Sahadi further teaches a method wherein before analyzing the set of features using the machine learning model, the method comprises: 
generating training data to train the machine learning model based on data captured via the online marketplace, the data associated with users of the online marketplace, suppliers of services in the online marketplace, and market dynamics in the online marketplace (Sahadi, Par. 0048-0053); and 
training the machine learning model using the training data to learn to predict whether only services that can be instantly booked should be listed in response to the request for services in the given location.  (Sahadi, Par. 0052-0053)

Sahadi, in par. 0048-0051, teaches that various information (EaaS data (i.e. online market place), user profile data, sales info, satisfaction ratings (i.e., suppliers and market dynamics)) is collected before analyzing using the machine learning model. Sahadi, in Par. 0052 and 0053, teaches that the data is used to train a machine learning model to recommend experiences and that experiences can be limited based on the machine learning recommendation.
As mentioned above, Anthony, on page 14, teaches that a selection by a user would limit results of services to those that can only be instantly booked. 
See above rationale to combine.

Claim 3: Sahadi in view of Anthony teach, the method of claim 1, Sahadi further teaches a method wherein the request for services in the given location comprises at least one of 
location information for the given location, (Sahadi, Par. 0022 location)
a type of service,
a date for the service, 
a price, and 
a number of guests for the service. (Sahadi, Par. 0049: members of a family) 

Claim 4 Sahadi in view of Anthony teach, the method of claim 1, Sahadi further teaches a method wherein generating the set of features comprises calculating at least one of 
a number of available listings for the request, 
a number of available listings that are instantly bookable for the given location, 
how many guests are specified in the request, (Sahadi, Par. 0049: members of a family)
how many days ahead the request is from a desired date, 
how many nights are requested for the services, and 
a geographical span radius for the given location.  

Claim 6 Sahadi in view of Anthony teach, the method of claim 1, Sahadi further teaches a method wherein before generating the set of features, the method comprises: 
generating the profile data associated with the user; (Sahadi, Par. 0048-0052)
generating the supplier information for services associated with the given location based on supplier services listings on the online marketplace (Sahadi, Par. 0048-0052)); and 
storing, in one or more databases, the generated profile data and supplier information.  (Sahadi, Par. 0048-0052)

Sahadi, in par. 0048-0051, teaches that various information (EaaS data (i.e. online market place), user profile data, sales info, satisfaction ratings (i.e., suppliers information)) is collected before analyzing using the machine learning model. It also teaches that all of this data is stored. Sahadi, in Par. 0052, teaches that the data that is stored in a database is used to train a machine learning model to recommend experiences.

Claim 7 Sahadi in view of Anthony teach, the method of claim 1, Sahadi further teaches a method wherein before generating the set of features, the method comprises: 
generating the market dynamics information associated with the given location based on market and location data in the online marketplace (Sahadi, Par. 0048-0052); and 
storing, in one or more databases, the market dynamics information (Sahadi, Par. 0048-0052).  

Sahadi, in par. 0048-0051, teaches that various information (EaaS data (i.e. online market place), what services have been taken, what services have been purchased what profits have been made, etc (i.e., market dynamics information)) is collected before analyzing using the machine learning model. It also teaches that all of this data is stored. Sahadi, in Par. 0052, teaches that the data that is stored in a database is used to train a machine learning model to recommend experiences.

Claim 8 Sahadi in view of Anthony teach, the method of claim 1, Sahadi further teaches a method further comprising: 
receiving, by the computing system in the online marketplace, a second request for services in a second given location from a second client device operated by a second user (Sahadi, Par. 0022 0026-0027 and 0043); 
generating, by the computing system, a second set of features based on information included in the second request for services in the second given location, profile data associated with the second user, supplier information for services associated with the second given location, and market dynamics information associated with the second given location; (Sahadi, Par. 0049)
analyzing the second set of features, by the computing system using the machine learning model to predict whether only services that can be booked should be provided in response to the second request for services in the second given location;Attorney Docket No. 4794.016US145 (Sahadi, Par. 0052-0053)
Client Ref. No. ABB-0047-US1analyzing, by the computing system, a second prediction output by the machine learning model to determine that both services that can be booked should be provided in response to the second request for services in the second given location; (Sahadi, Par. 0052-0053)
generating, by the computing system, a second list with both services that can be booked; and (Sahadi, Par. 0052-0053)
causing, by the computing system, the second list with services that can be instantly booked to be provided to the second client device.  (Sahadi, Par. 0052-0053)

Claim 8 is similar to claim 1 rejected above. Claim 8 is reciting a reiterative process of a second request for a second location by a second client device. Sahadi, in par. 0005 teaches that the system and method is for a plurality of attendees/users and mobile devices.
However, Sahadi does not explicitly teach:
Providing both services that can instantly be booked and services that cannot be instantly booked;

As mentioned above in the claim 1 rejection, Anthony, on page 14, teaches that a selection by a user would limit results of services to those that can only be instantly booked. Anthony, on page 7, further teaches that if a listing is not an instant booking, approval is required and the user waits up to 24 hours to get approved.
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the recommendation and limiting of experiences of Sahadi to include both instant and approval based bookings, as taught by Anthony, in order to provide book a service immediately without required approval (Anthony, Page 14) and to allow a host to decline a service request if necessary.

Claims 9-12 and 14-16
Claims 9-12 and 14-16 are directed to a server. Claims 9-12 and 14-16 recite limitations that are parallel in nature as those addressed above for claims 1-4 and 6-8, which are directed towards a method. Claims 9-12 and 14-16 are therefore rejected for the same reasons as set forth above for claims 1-4 and 6-8, respectively. Furthermore, claim 9 recites:  a memory that stores instructions (see Par. 0033 and 0108 of Sahadi); and one or more processors configured by the instructions to perform operations (see Par. 0033 and 0108 of Sahadi). 

Claims 17-19
Claims 17-19 are directed to a non-transitory medium. Claims 17-19 recite limitations that are parallel in nature as those addressed above for claims 1 and 3-4, which are directed towards a method. Claims 17-19 are therefore rejected for the same reasons as set forth above for claims 1 and 3-4, respectively. Furthermore, claim 17 recites:  a non-transitory computer-readable medium comprising instructions stored thereon that are executable by at least one processor to cause a computing device associated with a first data owner to perform operations (see Par. 0108 of Sahadi).

Claims 5, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadi (US2018/0349808A1) and in view of Anthony (Anthony, First Time Using Airbnb? Important Things You Need To Know, January 27 2016, The Travel Mentor, https://www.thetravelmentor.com/2016/01/first-time-using-airbnb-important-things-you-need-to-know/ (Year: 2016)) and in further view of Rostamian (US2015/0204684A1)

Claim 5 Sahadi and Anthony teach the method of claim 1, However, the combination does not explicitly teach, but Rostamian teaches:
wherein the set of features comprises at least one of 
an average location distance in a first result page before applying any instant-book filter, 
an average location distance in the first result page after applying any instant- book filter, 
an average review rating of listings in the first result page before applying any instant-book filter, 
an average review rating of listings in the first result page after applying any instant-book filter,
an average review count in the first result page before applying any instant-book filter, 
an average review count in the first result page after applying any instant-book filter, and 
a flag indicating if the request is for a service starting today or tomorrow.  (Rostamian, Par. 0030, 0049, 0041)

Rostamian, in Par. 0030 and 0049, teaches that a rider profile module is built using machine learning and optimization techniques to offer rides (i.e. services) on short notice. Rostamian in Par. 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the features of Sahadi to include an indication that a user in in a hurry and needs service immediately (i.e. today), as taught by Rostamian, in order to provide rides (i.e. services) to users when time is of the essence (Rostamian, Par. 0042)

Claim 13
Claim 13 is dependent off of claim 9 which is directed to a server. Claims 13 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claims 13 is therefore rejected for the same reasons as set forth above for claim 5.

Claim 20
Claim 20 is dependent off of claim 17 which is directed to a non-transitory medium. Claims 20 recites limitations that are parallel in nature as those addressed above for claim 5, which is directed towards a method. Claims 20 is therefore rejected for the same reasons as set forth above for claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MANEJWALA whose telephone number is (571)272-8904. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MANEJWALA/Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628